PRENDERGAST, J.
By correct complaint and information appellant was prosecuted, tried, and convicted for an aggravated assault and fined $50. The court at which he was tried convened on February 6, and adjourned February 25, 1911.
[1] There is no statement of facts in the record. This was a misdemeanor ease prosecuted and tried in the county court. There is with the file in this court a separate document which purports to be a statement of facts. It is not copied nor certified in the record. The court below allowed 30 days after adjournment to file a statement of facts and bills of exceptions. Under the law only 20 days could be allowed. This purported statement of facts appears not to have been filed in the lower court until March 18, 1911, which was more than 20 days after adjournment.
[2] There are in the record what purport to be several bills of exceptions. Neither of them shows to have been filed in the lower court. Under this state of facts, none of these matters can be considered. None of the questions attempted to be raised can be considered without a statement of facts. And none of the bills of exceptions could be considered, even if filed in the lower court, and within time, without a statement of facts. Misso v. State, 135 S. W. 1173; Blackshire v. State, 33 Tex. Cr. R. 160, 25 S. W. 771; Dement v. State, 39 Tex. Cr. R. 276, 45 S. W. 917; Williams v. State, 35 Tex. Cr. R. 391, 33 S. W. 1080; Irby v. State, 34 Tex. Cr. R. 283, 30 S. W. 221; Mosher v. State, 136 S. W. 467; Griffin v. State, 136 S. W. 778; Moore v. State, 136 S. W. 1067; Gentry v. State, 137 S. W. 696; Barfield v. State, 137 S. W. 920; Chaney v. State, 136 S. W. 482; Looper v. State, 136 S. W. 792; Farrell v. State, 141 S. W. 535.
The court gave a correct and apt charge on a state of facts that clearly could have been proven under .the complaint and information. The judgment will therefore be affirmed.